DETAILED ACTION
The response filed on 02/25/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 25 is cancelled.
Claims 1, 7, 11, 15, 16, 24, 26 and 27 are amended.
New claims 28-29 are added.
Claims 1-7, 9-12, 15-18, 23-24 and 26-39 are currently pending for examination.

Response to Arguments
Applicant's Remarks (on page 9), filed 02/25/2021, regarding 35 USC 112 Rejection have been fully considered and are persuasive because Claims 1, 7, 15 and 24 have been amended.  The rejection to claim 1 under 35 U.S.C. § 112(a) has been withdrawn in view of the amendment.  The rejections to claims 1-7, 9-10, 15-18 and 23-27 under 35 U.S.C. § 112(b) have been withdrawn in view of the amendment.  The rejections to claims 15-16 under 35 U.S.C. § 112(d) have been withdrawn in view of the amendment.
Applicant's Remarks (on page 10), filed 02/25/2021, regarding 35 USC 101 Rejections have been fully considered and are persuasive because Claims 15 and 16 have been amended to 
Applicant's arguments, see Remarks (on page 10), filed 02/25/2020, with respect to claims 1, 11 and 26-29 have been fully considered and are persuasive because Independent Claims 1, 11 and 26-29 have been rewritten into independent form by incorporating the allowable subject matter of claims 25-27 respectively.  The 35 U.S.C. § 103 rejections of claims 1-7, 9-12, 15-18 and 23-24 have been withdrawn.

Allowable Subject Matter
Claims 1-7, 9-12, 15-18, 23-24 and 26-29 (renumbered as 1-21) are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 11 and 26-29 are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and the Applicant’s persuasive arguments.
Claims 2-7, 9, 10, 12, 16-18, 23 and 24 are found allowable due to their dependence upon an already allowed claim(s) and lacking any technical errors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462